Citation Nr: 1616516	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-17 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from October 1964 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania.

In May 2014, the Board remanded the claim for further development.


FINDING OF FACT

The Veteran's left ankle disability is not manifested by marked limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103  and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in November 2009 correspondence of the information and evidence needed to substantiate and complete his claim for an increased rating, to include notice of what part of that evidence he was to provide and what evidence VA would attempt to obtain.  This also letter provided notice about how VA determines the rating and effective date. 

VA has made reasonable efforts to assist the appellant by obtaining relevant records which he has adequately identified.  This includes securing VA, and private treatment records and providing VA examinations.  As directed by the May 2014 remand, the Veteran was afforded a VA examination in August 2014.  The Board notes that the examination is adequate as it fully addressed the rating criteria that are relevant to rating the Veteran's disability.  Therefore, the Board finds that the May 2014 remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Analysis

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505   (2007).

Service connection for a left ankle disability was granted in a June 1969 rating decision, at which time a 10 percent rating was assigned.  The present claim for an increased rating was received by the Veteran in July 2009.

The Veteran's left ankle disability is evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic codes assigned may be read to indicate that the left ankle disability is rated by analogy to limitation of motion (5271) based upon traumatic arthritis. 

Moderate limitation of motion of the ankle will be assigned a 10 percent rating.  To warrant the next higher rating of 20 percent, there must be marked limitation of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The terms "moderate" and "marked" are not defined, and VA must evaluate all the evidence to determine the appropriate rating.  38 C.F.R. § 4.6.  Normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71a, Plate II.

On VA examination in November 2009, the Veteran reported having intermittent pain in the left ankle.  He stated that he had to rotate the ankle to relieve the clicking and that there is pain with the clicking.  He did not receive any current treatment for the ankle and took ibuprofen as needed for pain.  He reported intermittent giving way of the ankle.  He was unable to state the frequency of instability or giving way of the ankle.  He denied any weakness.  He did note that there was stiffness primarily when getting out of bed.  He denied any swelling, heat or redness.  There was no locking or flare-ups.  He did indicate that there was fatigability and lack of endurance.  He did not use a brace or assistive device.  He stated that he was not currently employed.  He was laid off from his previous job.  The ankle disability, while painful, did not interfere with his ability to perform his job.    

On physical examination, the Veteran was noted to have an antalgic gait.  The examiner reported that the Veteran reproduced the clicking sensation during repetitive range of motion which caused him to have a more pronounced antalgic gait after completion of the exam.  There was no swelling, redness or obvious deformity.  The skin was warm to touch.  There was tenderness to palpation along the lateral joint line.  Dorsiflexion was from 0 to 20 degrees.  Plantar flexion was from 0 to 45 degrees.  Circular range of motion was to 360 degrees but clicking sensation was palpated upon 360 degrees with dull pain noted.  The dull pain was the most limiting factor.  There was no weakness, decreased endurance or easy fatigability upon repetitive range of motion.  The left ankle repetition did not change degrees or increase pain.  X-rays of the left ankle reveled deformity of the distal fibula with overlying soft tissue swelling and mild degenerative joint disease of the talonavicular joint.  The diagnosis was left ankle fracture, resolved, with healed deformity.

In a March 2010 statement, the Veteran's friend reported that he has witnessed the Veteran's ankle popping out.  

The Veteran provided testimony at an April 2010 Decision Review Officer (DRO) hearing that his left ankle disability had increased in severity.  He reported that he had the sensation of slipping out of place in his left ankle.  In light of the Veteran's contentions, the Board remanded the claim in May 2014 for further VA examination of his left ankle disability.

The Veteran underwent a VA examination in July 2014.  He reported that since the last examination in November 2009, he continued to have a "clicking sensation" that caused him to have flare-ups of pain.  He denied any surgery, injections, physical therapy or treatment since the last examination.  He denied the use of any ankle brace, assistive device, swelling or instability.  He reported that the ankle disability did not interfere with his activities of daily living.  

Physical examination revealed that left ankle flexion was to 35 degrees with evidence of painful motion at 35 degrees.  Left ankle dorsiflexion was to 20 degrees with evidence of painful motion at 20 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test plantar flexion was to 35 degrees.  Post-test dorsiflexion was to 20 degrees.  There was no additional limitation in range of motion testing of the ankle following repetitive use testing.  There was functional loss and/or functional impairment which was described as:  less movement than normal, pain on movement and slight antalgic gait with ambulation favoring left leg without assistive device.  There was localized tenderness or pain on palpation of the joints/soft tissue of the left ankle.  Muscle strength testing was normal.  Joint stability testing was normal.  There was no ankylosis of the ankle.  The Veteran had undergone surgery in 1967 to repair the left ankle Dupuytren fracture.  There was no residual scar.  He did not use any assistive devices.  X-rays of the left ankle showed degenerative or traumatic arthritis.  The examiner noted that the left ankle condition did not impact the Veteran's ability to work.  The examiner opined that with increased repetition over time, it is expected that there would be an additional 5-10 degree further decrease in dorsiflexion and plantar flexion.  

In light of the evidence presented above, the Board finds that entitlement to a rating in excess of 10 percent for the Veteran's left ankle disability is not warranted. Objective evidence of the range of motion of the Veteran's left ankle does not reveal loss of motion to less than half of normal.  Also, while the Veteran has reported that his left ankle gives out, tests for stability have been negative. 

Consideration has been given to functional impairment due to the Veteran's service-connected disability.  The Board notes the Veteran's subjective complaints of pain made throughout the course of the claim, as well as the objective evidence of pain on movement and reduced movement during range of motion testing at the VA examinations of record.  The Board acknowledges these findings, however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Even though the July 2014 VA examiner estimated that the Veteran would experience an additional five to 10 degrees of loss of range of motion for both left ankle plantar flexion and dorsiflexion during flare-ups or when the joint is used repeatedly over time, such loss of motion would not still not amount to less than half of normal.  As such, the level is no more than moderate, and marked limitation is not shown.   Thus, the Veterans disability picture most closely approximates the criteria for a 10 percent rating and that a rating in excess of 10 percent based on functional loss is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2054); Deluca v. Brown, 8 Vet. App. 202, 204 -06 (1995).

The Board also observes that under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left ankle disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned disability ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left ankle disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 10 percent for a left ankle disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


